Citation Nr: 0120662	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $1,744.00.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (hereinafter RO) which denied the veteran's claim of 
entitlement to a waiver of recovery of an overpayment of VA 
pension benefits. 


FINDINGS OF FACT

1. The veteran bears some fault with respect to creation of 
the overpayment in the amount of $1,744.00 by virtue of his 
failure to notify the RO of his unreimbursed medical expenses 
on a VA Form 21-0516 received in March 1999.  

2. Recovery of the amount of the indebtedness, $1,744.00, 
would result in undue hardship to the veteran.


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits in 
the amount of $1,744.00, plus accrued interest, would be 
against equity and good conscience, and recovery of that 
amount is waived.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), a remand is needed 
to afford the RO the initial opportunity to apply the new 
law.  Given the outcome below, which is a waiver of recovery 
of the entire debt in question, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this case which would result 
from a remand solely to allow the RO to apply the VCAA would 
not be justified. 


Applicable Law and Regulations

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non service-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (2000).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2000).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (2000).

Within the provisions of the following paragraphs, there will 
be excluded from the amount of an individual's annual income 
any unreimbursed amounts which have been paid within the 12-
month annualization period for medical expenses regardless of 
when the indebtedness was incurred.  An estimate based on a 
clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the purpose 
of authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g) (2000).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2000). Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3) (2000).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2000).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government. It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2000).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be 
inclusive, consist of:  (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual Background

The veteran has been in receipt of VA pension benefits  since 
1989, and special monthly pension benefits based on the need 
of regular aid and attendance since January 1996.  A review 
of the record reveals that the veteran rather routinely 
provided VA with information concerning his unreimbursed 
medical expenses beginning with the period from August 1991 
to July 1992.  The veteran's award letters informed him that 
VA would consider a decrease or ending of recurring medical 
expenses as a change of income and that it was his duty to 
report any such change immediately.  

The overpayment in question, originally calculated in the 
amount of $6,372.00, arose as a result of the veteran's 
failure to provide any information regarding his medical 
expenses for the year 1998 on his VA Form 21-0516 (EVR 
report) received in March 1999.  The veteran was notified by 
letter dated in March 1999 of a proposal to stop payment of 
his pension award effective from January 1, 1998, because he 
did not report any medical expenses on his EVR report.  By 
letter dated in July 1999, he was notified that this proposal 
had been implemented.  This action resulted in the 
overpayment at issue, of which the veteran was notified in 
July and December 1999.  

Following the December 1999 notification, the veteran 
requested a waiver of the debt in a January 2000 statement.  
In February 2000, the veteran was requested to submit a 
Financial Status Report.  The veteran did not provide the 
Financial Status Report prior to a February 2000 decision of 
the Committee which denied the veteran's waiver request.  The 
Committee did not consider the degree of the veteran's fault 
in this decision, but found that it would not be against 
equity and good conscience to deny the waiver request because 
waiving the debt would result in unjust enrichment to the 
veteran. 

The veteran ultimately submitted information concerning 
medical expenses for 1998 and 1999, and the veteran was 
notified of the adjustments to his pension award based on 
this information by letters dated in April and December 2000.  
As a result, the overpayment in question was reduced from 
$5,872.00 to $1,744.00.  See December 2000 statement of the 
case.  In denying waiver of recovery of the remaining 
overpayment, however, the RO indicated in the statement of 
the case that the veteran was at fault for the overpayment 
due to his failure to report medical expenses on his March 
1999 EVR report despite being notified that it was his duty 
to do so.  

Analysis

When a veteran raises the issue of the validity of the debt 
as a part of the waiver application, the waiver application 
cannot be adjudicated without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991). The 
veteran does not specifically contend,  that the debt in this 
case was not validly incurred.  Further, the record documents 
that the veteran was properly notified of the overpayment and 
that all due process considerations were duly complied with 
by VA.  To this end, the veteran was accorded the opportunity 
of presenting his case at personal hearing, but canceled a 
hearing before the Committee scheduled in August 2000.  See 
August 2000 statement from veteran.  Thus, the Board finds 
that the veteran's indebtedness was properly established and 
that this question need not be addressed further.  See 
Schaper, 1 Vet. App. at 437.

Fraud, Misrepresentation, or Bad Faith

As noted above, waiver of repayment of an indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991).  In order to determine 
whether waiver may be granted, it is first necessary to 
examine the question of whether the overpayment was created 
as a result of fraud, misrepresentation, or bad faith on the 
part of the claimant.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994), citing 38 C.F.R. § 1.965.

A finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if an appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992).

Under the law as it currently stands, "bad faith" is 
defined as "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2000); Richards 
v. Brown, 9 Vet. App. 255, 257 (1996).

Applying the above to the facts of this case, the RO did not 
make a determination as to whether the veteran's conduct 
involved fraud, misrepresentation or bad faith in connection 
with this matter.  However, there is no evidence whatsoever 
that the veteran sought any unfair advantage or made any 
statements calculated to deceive VA.  In short, the Board 
believes that the veteran's action did not represent a 
willful intent to deceive or defraud, but rather at worst 
represented inadvertence or mistake on his part.  Therefore, 
the Board finds that there was no showing of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
conjunction with the creation of the overpayment in question.  

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a) 
(2000).

Considerations of Equity and Good Conscience

The first element to consider is "fault of the debtor," 
which is defined as "[w]here actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 
1.965(a)(1). The second element is "balancing of faults," 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).

The record reflects that the veteran was advised on many 
occasions of his responsibility to promptly report any 
changes in his medical expenses.  However, the evidence in 
this case suggests that circumstances such as the veteran's 
poor health or age may have been a factor in his failure to 
promptly report the requested information.  The veteran is 
presently 78 years of age; suffers from diseases to include 
diabetic retinopathy and neuropathy and congestive heart 
failure, and has been found to be so disabled by VA as to be 
eligible for special monthly pension benefits based on the 
need for the regular aid and attendance of another person.   
Thus, it is not unreasonable to conclude that the while the 
veteran was at fault to some degree in the creation of the 
debt, his fault is diminished by factors beyond his control.  
In short with respect to balancing of faults, there was some 
degree of fault on the part of the veteran.  The Board can 
identify no fault on the part of VA.

The third element to be considered is ""undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basis necessities."  38 C.F.R. § 1.965(a)(3).  The 
RO cited the failure of the veteran to submit a Financial 
Status Report as a basis for being unable to consider this 
matter.  The most recent Financial Status Report of completed 
in January 1998, however, described a financial picture in 
which monthly expenses exceeded monthly income ($1,808 for 
the veteran and his wife) by $50.00.  An unpaid debt of 
$3,600.00, was also listed, and the veteran reported having 
no cash reserves and rather limited assets.  Significantly, 
the Committee in discussing this financial evidence in a 
January 1998 decision waiving an unrelated debt noted that 
"the claimant's income is not likely to improve 
significantly within the next 3-5 years."  Moreover, the 
veteran's latest EVR report dated in February 1999 showed the 
veteran reporting largely similar income as reported on the 
January 1998 Financial Status report.  He also reported a net 
worth (exclusive of his home) of 0 on this report.  Give this 
financial picture of a severely limited fixed income that is 
insufficient to meet monthly expenses, it appears that the 
basic necessities of life would barely be covered solely by 
the veteran's listed income, if he was able to fully cover 
those expenses at all.  Because of the veteran's very limited 
monthly resources, were VA to demand full recovery of the 
debt, this could interfere with the his ability to provide 
for life'' basic necessities, creating undue hardship.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended. 38 C.F.R. § 1.965(a)(4). The veteran's pension 
benefits are the product of a "needs-based program" 
intended to assure that wartime veterans who are permanently 
and totally disabled from non service-connected disability do 
not have less than the maximum annual pension rate on which 
to live.  In light of the veteran's limited resources, the 
Board believes that to force repayment of the debt would 
potentially defeat the purpose for which the benefits were 
intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the debt in question, as was concluded by the RO, does 
technically constitute unjust enrichment in that the veteran 
was awarded benefits for which he was not, at the time, 
entitled. 

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6). The veteran has not claimed that he relinquished 
any right or incurred any legal obligation, nor do the facts 
show such.

The Board also notes in passing that the veteran's WD AGO 
Form 53-55 indicates that he is a World War II veteran who 
served in the infantry.  This document reflects service 
overseas in the Pacific Theater of Operations. 

Conclusion

A balancing of the considerations of equity and good 
conscience reflects that the veteran was somewhat at fault in 
the creation of the debt and that unjust enrichment resulted.  
On the other hand, considerations of undue hardship and the 
intended purpose of the benefits favors the veteran, 
particularly in light of his limited income.  Thus, the Board 
concludes that the facts of this case, when weighed in light 
of the various elements of equity and good conscience, are in 
favor of the conclusion that a waiver is warranted.  
Accordingly, recovery of the $1,744.00 overpayment would be 
against the principles of equity and good conscience, and a 
waiver of this overpayment, plus any accrued interest, is 
granted.


ORDER

Waiver of an overpayment of VA pension benefits of $1,744.00, 
plus any and all accrued interest, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

